Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  Rejections of the previous office action not repeated below are withdrawn based upon the arguments and amendments of the applicant.   Responses to the arguments are presented after the first rejection they are directed to.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1,2 and 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires at least one compound based upon formula C-1 (lines 22-27), at least one compound based upon formula  C-2 (lines 28-33) and at least one compound based upon the combination of these (lines 34-40).  
	This is confusing as the third groups embraces the first two.  It may be that the applicant intended to only remove “optionally” in the claims and not “optionally at least one selected form the group consisting of:”
	Additionally in each of claims 12-14, the component “( C )”  recited is already required by claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In each of claims 12-14, the component “( C )”  recited is already required by claim 1.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. 20150099228, in view of Ogihara et al. 20140273448 and Shiratani et al. WO 2018043506.
Hatakeyama et al. 20150099228 condenses titanium tetraisopropoxide with 2-ethyl-1,3-hexanediol and 4-methyl-2-pentanol to form compound A-I [0054].  Examples A-II to A-VI are similar condensations [0055-0059]. Example A-VII condenses zirconium tetraisopropoxide with 1,3-butandiol and 1-butanol [0060]. Example A-VIII condenses hafnium tetraisopropoxide with 1,3-butandiol and 1-butanol [0061].  Example resist 6 uses with PGMEA (solvent),  Example resist 9 combines resin A-V with PAG 1, which is a  triphenylsulfonium cation with an fluorinated alkylsulfonic acid anion, surfactant (FC-4430) and PGMEA.  These resist compositions are coated on adhesion treated silicon substrates, prebaked, at 110 degrees C, exposed using a 50 KeV electron beam and developed with TMAH [0070]. Table 2 evidences that the addition of PAG 1 increases the sensitivity, but the resolution is reduced and the line width roughness (LWR) is increased [0072]. Other useful Ti, Hf or Zr compounds are bounded by formula A-1 [0034] which are condensed with diols or triols of formula A-2 [0034]. Examples of these diols and triols are found at [0036]. The addition of another monoalcohol is disclosed [0041]. Useful solvents are disclosed [0042]. The resist can include a photoacid generator (PAG) which coordinates with the metal oxide to increase its solubility and improve contrast.  The exposure to EB or EUV induced the release of secondary electrons which increase the efficiency of photoacid generation. The PAG may be any compound capable of generating an acid in response to high energy radiation such as e-beam or EUV, including those disclosed in US patent 7537880. The resist is coated, baked, exposed and developed. The exposure can be EUV, e-beam, excimer laser, or the like. Post exposure bake (PEB) is optional.  The development uses an alkaline solution [0046-0052]. 
Ogihara et al. 20140273448 condenses titanium tetraisopropoxide with 2-ethyl-2,4-octanediol and 4-methyl-2-pentanol to form compound A-I in synthesis example A-I [0183-0185].  Synthesis examples A-II to A-VI are similar condensations [0186-0192]. Synthesis example B-II condenses methyltrimethoxysilane, and 2-(4-tertbutoxyphenyl)ethyl trimethoxysilane [0194].  In Table 1, Sols 7,9 and 11 combine A-I, A-II and A-III respectively with B-II and a solvent [0195].  These are applied to silicon wafers and baked at 250 degrees C and evaluated for on the basis of their etch rate with fluorine gasses or CO2/N2 [0196-0199].  Other useful Ti compounds are bounded by formula A-1 [0034] which are condensed with diols or triols of formula A-2 [0029-0030]. Examples of these diols and triols are found at [0079].  The addition of photoacid generators is disclosed, including those of JP 2009-126940 [0162]. The use of surfactants is disclosed at [0164].  Useful silanes with acid labile groups are disclosed [0089-0098].  Other useful metal complexes are disclosed [0099-0118].  
Shiratani et al. WO 2018043506 (US 20190227432 used in lieu of machine translation) teaches the reaction of tetrabutyl orthotitanate (tetrabutoxy titanate) with methacrylic acid in THF which was hydrolyzed to form a precipitate of Ti particles (A-1) (WO at [0220-0221] , US at [0287-0290]). The formation of similar particles of other metals including Hf or Zr particles is exemplified (A-2, A-3)  (WO at [0222-0225], US at [0292-0293]). Radiation sensitive composition (R-1 to R-3 and R-8 to R-20) of these particles in combination with metal salts (X-1 to X-14), a carboxylic acid, a solvent is taught in table 2 (page 50 in WO, pages 18-19 in US). Comparative examples CR-1 to CR-3  use a conventional organic photoacid generator Y-1.  These were coated, dried, exposure using e-beam and developed using 2-propanol and dried to yield a negative pattern (WO at [0247] , US at [0317-0319]). The inventive compositions using the metal salt based photoacid generators exhibited favorable improvements in the LWR and sensitivity of more than 10% (table 3, WO at  [0248-0253], US at [0320-0324]). The metal acid generators are discussed at (WO at  [0078-0164] , US at [0104-0204]) . The addition of the carboxylic acid (D) is optional, but it does prevent aggregation of the particles (the composition may contain it) (WO at [0010,0165-0168], US at  [0010,0205-0218]). The addition of a surfactant to improve coating, striation, developability and the like is disclosed (WO at [0199-0200], US at [0268-0269]).  Useful solvents for coating the composition are disclosed (WO at [0169-0177], US at [0219-0247]). The exposure using visible, ultraviolet, far UV, EUV, X- ray, gamma ray and e-beam is disclosed (WO at 0204-0209], US at [0276-0278]). The use of alkali developers to yield a positive tone image is disclosed (WO at  [0211-0213,0217], US at [0279-0282,0286]). The use of organic solvents, such as the coating solvent (E) is taught to yield negative tone images (WO at [0211,0214-0217] , US at [0279,0283-0286]) . The addition of a bridging ligand including multiple hydroxy, isocyanate, amino, ester or amide groups (WO at [0071], US at [0097])
With respect to claims 1,2 and 12-14, it would have been obvious to modify example resist 9 of Hatakeyama et al. 20150099228 by replacing the PAG with the metal PAG salts of Shiratani et al. WO 2018043506 with a reasonable expectation of improving sensitivity and LWR by 10% as established in the examples of Shiratani et al. WO 2018043506 and adding a silicon compound (B) taught by Ogihara et al. 20140273448 to improve the adhesiveness as disclosed at [0095] of Ogihara et al. 20140273448 with a reasonable expectation of these being compatible with the Ti, Hf or Zr compound of Hatakeyama et al. 20150099228 based upon the compatibility with the Ti compounds in Ogihara et al. 20140273448.
With respect to claims 1,2,6,10 and 12-14, it further would have been obvious to use the resists rendered obvious by the combination  of Hatakeyama et al. 20150099228, Ogihara et al. 20140273448 and Shiratani et al. WO 2018043506 in the exposure and development processes of  Hatakeyama et al. 20150099228  or Shiratani et al. WO 2018043506 at (WO at [0211,0214-0217] , US at [0279,0283-0286]).  (note that claims 1,2,6,10 and 12-14 do not require the use of solvent development, they merely require that a chemical chain occur so that negative development is possible)
With respect to claims 1,2,6,9,10 and 12-14, it further would have been obvious to one skilled in the art to modify the processes rendered obvious by the combination of Hatakeyama et al. 20150099228, Ogihara et al. 20140273448 and Shiratani et al. WO 2018043506 by using EUV exposure, rather than e-beam with a reasonable expectation of forming a useful resist pattern based upon the teachings of Hatakeyama et al. 20150099228 at [0043,0047,0051] and Shiratani et al. WO 2018043506 at (WO at 0204-0209], US at [0276-0278]).
With respect to claims 1,2,6-8,10 and 12-14, it further would have been obvious to modify the processes rendered obvious by the combination of Hatakeyama et al. 20150099228, Ogihara et al. 20140273448 and Shiratani et al. WO 2018043506 by using a solvent development with the disclosed resist coating solvents in Hatakeyama et al. 20150099228 to yield a negative tone images based upon the teachings of Shiratani et al. WO 2018043506 at (WO at [0211,0214-0217] , US at [0279,0283-0286]). 
With respect to claims 1,2,6-10 and 12-14, it further would have been obvious to modify the processes rendered obvious by the combination of Hatakeyama et al. 20150099228, Ogihara et al. 20140273448 and Shiratani et al. WO 2018043506 by using EUV exposure, rather than e-beam with a reasonable expectation of forming a useful resist pattern based upon the teachings of Hatakeyama et al. 20150099228 at [0043,0047,0051] and Shiratani et al. WO 2018043506 at (WO at 0204-0209], US at [0276-0278]) and the solvent development with the disclosed resist coating solvents in Hatakeyama et al. 20150099228 to yield a negative tone images based upon the teachings of Shiratani et al. WO 2018043506 at (WO at [0211,0214-0217] , US at [0279,0283-0286]). 
	Further, it would have been obvious to one skilled in the art to add surfactants to the compositions rendered obvious as discussed above based upon the teachings of Shiratani et al. WO 2018043506 at (WO at [0199-0200], US at [0268-0269]), Hatakeyama et al. 20150099228 at [0064] and Ogihara et al. 20140273448 at [0066,0164]. 





The applicant argues that the combination of references does not teach the claimed negative resist.  The examiner disagrees, pointing out that the curing of the material and the part of the acid generator in this curing taught in each of the references applied.  Hatakeyama et al. 20150099228 and Shiratani et al. WO 2018043506 each clearly establish that this curing of the 
metal alkoxide films with a photoacid generator yields positive tone images when developed in an alkaline developer and Shiratani et al. WO 2018043506 establishes that the use of coating solvents as the developer in place of the alkaline developer yields a negative image for the metal alkoxide films cured using a photoacid generator. The curing observed in the same, only the choice of the developer which dissolves the uncured coated composition (organic solvent) or cured/exposed coated composition (alkaline) developer controls the tone (negative or positive) of the developed resist image. 

Claims 1,2,6-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. 20150099228, in view of Shiratani et al. WO 2018043506 and Ogihara et al. 20140273448, further in view of  Zampini et al. 20040248032 and Takeda et al. 20140377957.
Zampini et al. 20040248032 teaches silane based photoresist having acid labile groups pendant on the silicon backbone which are combined with photoacid generators such as triphenylsulfonium perfluorobutane sulfonate, which are coated dried, exposed, post exposure baked and developed in an alkaline developer [0160-0168,0179-0180]. 
Takeda et al. 20140377957 teaches in synthesis example 6, condensing tetraethoxysilane, methyltriethoxysilane and 4-(1-ethoxyethoxy)phenyltrimethoxysilane [0151]. Useful silanes includes those bounded by formulae 2-1 where R7 can be hydrogen, fluorine, chlorine, bromine, iodine, hydroxy, alkoxy, acyloxy, vinylether, acryloyl, methacryloyl, or silane.  See iodophenyltrialkoxysilane of formula 2-18, silanes 2-7 to 2-13 includes acid labile groups bounded to the phenyl ring [0052-0055]. Useful catalysts include metal chelates including titanium, zirconium or aluminum chelate compounds which have acetoacetonate and alkoxide ligands [0068-0070]. These hydrolyzed silanes are used to form resist underlayers and can be combined with acid generators such as photoacid generators including those having fluorinated alkylsulfonate containing anions [0111-0118]. Example 1 includes the polymer A/2, the acid A, curing catalyst B, water and solvent and example 5 includes the polymer A/2, the acid A, curing catalyst B, water, solvent and photoacid generator triphenylsulfonium trifluoromethanesulfonate (B) [0158-0159]. Table 2 teaches that example 5 has a lower fluorine etch rate than example 1, but is otherwise the same (table 2 and table 3).
It would have been obvious to one skilled in the art to modify the compositions rendered obvious by the combination of Hatakeyama et al. 20150099228, in view of Shiratani et al. WO 2018043506 and Ogihara et al. 20140273448 by adding a silicon compound (B) with acid labile groups taught at [0098] of Ogihara et al. 20140273448 to improve the adhesiveness of the overcoated photoresist as disclosed at [0095] of Ogihara et al. 20140273448 and confer additional sensitivity to the resist based upon the presence of the known acid sensitive groups as evidenced in Shiratani et al. WO 2018043506 and Zampini et al. 20040248032 with a reasonable expectation of these being compatible with the Ti, Hf or Zr compound of Hatakeyama et al. 20150099228 based upon the compatibility with the Ti compounds in Ogihara et al. 20140273448 and formation by hydrolysis and the compatibility with acid labile silanes established in Takeda et al. 20140377957.


Claims 1,2, 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. 20150099228, in view of Ogihara et al. 20140273448 and Shiratani et al. WO 2018043506,  further in view of Lamanna et al. 5554664.
Lamanna et al. 5554664 teaches photoacid generators which induce cationic curing include cations including organic onium salts (5/29-6/6) and metal cations (6/7-62). The anions can be tris(alkylsulfonyl)methides,  tris(arylsulfonyl)methides, bis(alkylsulfonyl)imides or bis(arylsulfonyl)imides (6/63-8/33). These can be activated by heat, exposure or the combination of these (8/58-9/38).  Li+  C(SO2CF3)3- synthesized in example 18 is reacted with ditolyliodonium triflate to produce the onium salt (CH3C6H4)2I+ C(SO2CF3)3 (examples 2, 20/4-46). 
It would have been obvious to one skilled in the art to modify the composition rendered obvious by the combination of Hatakeyama et al. 20150099228, Ogihara et al. 20140273448 and Shiratani et al. WO 2018043506 and processes of using them by replacing the metal salts of sulfonic acids, bis(alkylsulfonyl)imides or bis(arylsulfonyl)imides with metal salts of tris(alkylsulfonyl)methides or  tris(arylsulfonyl)methides anions taught as equivalent to bis(alkylsulfonyl)imides or bis(arylsulfonyl)imides in Lamanna et al. 5554664 with a reasonable expectation of these being able to photocure areas of the resists based upon their equivalence

Claims 1,2 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. 20150099228, in view of Shiratani et al. WO 2018043506, Ogihara et al. 20140273448, Zampini et al. 20040248032 and Takeda et al. 20140377957, further in view of Lamanna et al. 5554664.
It would have been obvious to one skilled in the art to modify the composition rendered obvious by the combination of Hatakeyama et al. 20150099228, Ogihara et al. 20140273448, Zampini et al. 20040248032 and Takeda et al. 20140377957 and processes of using them by replacing the metal salts of sulfonic acids, bis(alkylsulfonyl)imides or bis(arylsulfonyl)imides with metal salts of tris(alkylsulfonyl)methides or  tris(arylsulfonyl)methides anions taught as equivalent to bis(alkylsulfonyl)imides or bis(arylsulfonyl)imides in Lamanna et al. 5554664 with a reasonable expectation of these being able to photocure areas of the resists based upon their equivalence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        July 12, 2022